Citation Nr: 1237005	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1988 to January 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of October 2008 and March 2009 rating decisions of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2012, a travel board hearing was held before the undersigned in Newark, New Jersey.  A transcript of the hearing is not, however, associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  


REMAND

As noted, the Veteran testified at a travel board hearing at the RO before the undersigned in June 2012.  Unfortunately, a transcript of that hearing could not be produced.  The Veteran was afforded the opportunity for an additional hearing.  In September 2012, the Board received the Veteran's response, that he wished to attend another hearing before a Veterans Law Judge at the RO.  

Accordingly, the issue of whether new and material evidence has been received to reopen a claim of service connection for PTSD is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


